Citation Nr: 1740985	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected depression.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service in the U.S. Army from June 1973 to June 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In October 2015, the Board granted a higher initial rating of 50 percent for the service-connected depression.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board, on the basis that the Board did not provide adequate reasons and bases for finding that the Veteran did not have occupational and social impairment, with deficiencies in most areas so that an initial disability rating higher than 50 percent was not warranted.


FINDING OF FACT

On June 26, 2017, the Board received notification that the Veteran died in June 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has 

been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


